Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 1 of 20 Pageid#: 410




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ABINGDON DIVISION

  UNITED STATES OF AMERICA                          )
                                                    )
                                                    )   Case No. 1:20CR00001
                                                    )
  v.                                                )   OPINION AND ORDER
                                                    )
  QUANTE LEON BOOKER,                               )   By: James P. Jones
                                                    )   United States District Judge
                     Defendant.                     )


       Whitney D. Pierce, Assistant United States Attorney, Abingdon, Virginia, for
 United States; Juval O. Scott, Federal Public Defender, Charlottesville, Virginia,
 for Defendant.

       The defendant, Quante Leon Booker, charged with possessing a firearm as a

 prohibited person, has filed a motion to suppress evidence obtained during a

 warrantless purported Terry1 stop. For the reasons stated hereafter, I will grant the

 motion in part and deny it in part.

                                               I.

       The principal evidence presented in connection with the motion to suppress

 consist of a police officer’s recorded bodycam video. The court received additional

 testimony from the two police officers involved given at a hearing on the motion.




       1
           Terry v. Ohio, 392 U.S. 1 (1968).
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 2 of 20 Pageid#: 411




 The facts surrounding the officers’ detention of Mr. Booker, based primarily on the

 bodycam video, are as follows.

        On September 10, 2019, police were dispatched to a public housing

 development in Bristol, Virginia, to respond to a domestic dispute. The domestic

 violence call was unrelated to Mr. Booker. The bodycam video begins with Officers

 Roberts and Krabbe talking to the female domestic complainant in a driveway near

 the entrance to the development. The officers begin walking the woman back to her

 apartment, and then the officer wearing the bodycam, Officer Krabbe, suddenly says,

 “Whoa. Did you see that rifle?” Officer Krabbe believed (correctly) that it was an

 AR-15 style rifle.2 At that point, they are several apartment lengths away from a

 parking lot where seven cars are parked. On the far side of the lot, there is a blue

 car backed into a parking space with its hood up and a red car parked next to it in

 the opposite orientation, also with its hood up. Mr. Booker is seen opening the trunk

 of the red car and placing a rifle in the trunk. He is some distance from the officers,

 and the video gives no indication that he has noticed them. The time stamp on the

 video indicates that the time is 6:03 p.m., and the sun is shining.




        2
            It turned out to be a Hi-Point brand nine-millimeter Model 995 semi-automatic
 rifle, an AR-15 style rifle, although the Hi-Point Model 995 is technically referred to as a
 carbine, since it has a shorter barrel length.            Wikipedia, Hi-Point Carbine,
 https://en.wikipedia.org/wiki/Hi-Point_Carbine (last visited Apr. 12, 2021).
                                             -2-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 3 of 20 Pageid#: 412




       The officer tells the woman, “Go inside your apartment for me. Or just, hide

 in there for a second.” The woman steps off to the side, and the two officers proceed

 toward the parking lot. As Mr. Booker remains bent over the trunk for a few seconds,

 one of the officers says to the other, “He’s hiding it.” With the trunk still open,

 Dalton Cross, who had been at the adjacent blue car, walks over to Booker, looks in

 the trunk, and appears to be talking to Mr. Booker. The trunk is still open when one

 of the officers whistles and says, “Hey fellas.” Mr. Cross turns and looks at the

 officers, and then Mr. Booker does the same. Officer Krabbe motions to the men

 and says, “Step away from the car for a minute.” Mr. Booker slowly shuts the trunk,

 and Officer Roberts says, “Don’t shut it.”

       Mr. Booker turns toward Officer Roberts with his hands out in front of him,

 palms open. Officer Roberts says, “I seen your gun, man. Is that a BB gun or is that

 a real rifle?” Mr. Booker replies, “That’s not my gun,” and Mr. Cross says, “That’s

 my wife’s.” The officer says to Mr. Booker, “You had it in your possession,” to

 which Mr. Booker replies, “He asked me to put it in the trunk for him while he was

 putting some freon in the car.” Mr. Cross agrees, “That’s all he was doing.” Mr.

 Cross shows the officers that he was working on the blue car.

       Officer Krabbe calls dispatch on his radio and tells the dispatcher that they

 have a new case and to hold traffic for a minute. He looks into the back seat of the

 red car. As he turns back around, the video shows that Officer Roberts has Mr.


                                          -3-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 4 of 20 Pageid#: 413




 Booker and Mr. Cross standing in front of the open hood of the blue car with their

 backs to him and their hands up. Officer Roberts says, “I didn’t say you were under

 arrest, did I? You’re just under investigative detention.” Officer Roberts instructs

 Mr. Booker to just relax and put his hands on the car. He asks Mr. Booker his name,

 which Mr. Booker supplies. He asks Mr. Booker if he is a convicted felon. Mr.

 Booker says, “No.”

       Mr. Booker, holding a cigarette, asks for a lighter. The officer says, “Not right

 now, give me just a second.” The officer asks the men for their identification, and

 they provide their drivers licenses from their wallets to the officer, which he keeps.

 Mr. Booker says, “I don’t understand.” Officer Roberts states, “As long as you’re

 good and you can possess a weapon, it’s fine, but when we roll up here . . . .” Mr.

 Booker then breaks in and says, “Possess it, I don’t own it. I don’t have it.” Officer

 Roberts then says, “I understand that, but you was in possession at the time that we

 saw it. That’s why we . . . .” Mr. Booker then states, “I thought it was a BB gun. I

 mean, I didn’t know it was a real gun.” Officer Roberts says, “It may be . . . but we

 saw it over here, and we gotta confirm it.” Parts of this conversation are inaudible

 over Officer Krabbe’s call to dispatch.

       Officer Krabbe then says to Mr. Booker, “But you’re not a felon?,” to which

 Mr. Booker responds, “No.” The officer states, “Then you got nothin’ to worry

 about.” Mr. Booker says, “I mean, still, though, like that’s just putting a gun


                                           -4-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 5 of 20 Pageid#: 414




 [inaudible].” Officer Krabbe then gives the dispatcher Mr. Cross’s information. In

 the background, Officer Roberts can be heard stating, “We were here for another

 reason . . . we get here and we see a gun . . . so for our safety, we’re making sure

 everybody’s cool, can you legally possess a firearm, and then if everything’s good,

 we can go back to hopefully what we were originally here for, okay?” Mr. Booker

 says, “Alright,” then again asks if he can smoke a cigarette to calm his nerves,

 saying, “My nerves are tore up.” Officer Krabbe asks if he has a lighter on him, and

 Mr. Booker says, “I just didn’t expect . . .” Officer Krabbe tells him that if he has a

 lighter on him, he can have a cigarette.        Mr. Cross tells the officers that he

 understands why they needed to investigate. Officer Krabbe says, “I didn’t expect

 to see a .223 rifle either.”

        Mr. Booker says, “[Mr. Cross] was putting freon in his car and he was using

 my freon and stuff, but mine, something’s going on with my pipe, my . . .” Officer

 Roberts then opens the trunk of the red car and Mr. Cross walks toward him. Officer

 Krabbe says, “Come back over here, bud,” and Mr. Cross backs away from the red

 car with his hands up.

        While Officer Roberts searches the trunk, Officer Krabbe asks Mr. Cross,

 “And so you technically own it, right?” to which Mr. Cross replies, “No, it’s my

 wife’s.” He then adds, “It’s her car.” Mr. Booker asks Mr. Cross, “So is it real?”

 and Mr. Cross nods his head.        Mr. Booker exclaims, “Damn!”          “It’s a nine


                                           -5-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 6 of 20 Pageid#: 415




 millimeter, .995, is what it is,” explains Mr. Cross. Mr. Booker says, “That’s crazy!

 I thought it was a damn BB gun.” Officer Krabbe and Mr. Cross then discuss when

 and how Mr. Cross and his wife obtained the gun. Mr. Booker remarks again, “I

 thought it was a [expletive] BB gun,” to which Mr. Cross responds, “No, bro,” and

 Mr. Booker says, “Golly.”

       Officer Krabbe asks dispatch to check whether Mr. Booker has any felonies

 on his record. Officer Roberts then asks the men if there are any guns in either

 vehicle. The men both respond, “No, sir,” and the officer says that for their safety,

 they need to do a weapons search of both vehicles. He asks about the magazine for

 the gun in the trunk of the red car, and Mr. Cross says it is not in there. Officer

 Krabbe then says to Mr. Booker, “Now I know there was ‘cause you pulled one out.

 There was a magazine that —” and Mr. Booker replies, “No there was no mag —

 there was like, I didn’t even know, I thought it was a BB gun, I didn’t know if it’d

 take a magazine or what.” Officer Krabbe says, “I saw you holding somethin’ that

 looked like a magazine,” and Mr. Booker says, “No, that was the handle thing, the

 — her — handle switcher. That’s what he said it was.” The officer says, “Oh,

 okay.” Mr. Cross explains that he took his wife to the target range and she put the

 gun and ammunition in the car afterward. He says he does not carry the clip and

 does not allow his wife to carry the clip either.




                                           -6-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 7 of 20 Pageid#: 416




       Mr. Booker asks Officer Krabbe if the officer could grab his water from the

 car, stating that he is dehydrated. The officer responds, “Hold tight for me, brother,

 okay?” Mr. Booker says that he wants to go into the air conditioning. The officer

 says, “Hopefully this won’t take long, as long as neither one of y’all got — so as

 long as you guys don’t have no felonies, either one of ya, or I’m sorry, convicted

 felon, neither one of y’all, the gun’s not stolen, we don’t plan on taking much more

 of y’all’s time.” Mr. Cross says, “You’re fine, sir,” and Mr. Booker says, “I didn’t,

 I — like I said, I thought it was a damn BB gun. I don’t — I’ve never seen a

 [expletive] gun like that.”

       Officer Roberts says, “My question is, why would you lay it in here and cover

 it up with all that [expletive]?” to which Mr. Booker responds, “Because, ‘cause it

 was laying on there odd, I didn’t want something to break it somehow, or what.”

 Mr. Cross chimes in to say, “That sight though is brand new and it gets scratched

 up, and that’s why we usually set it on cloth.” He goes on to say, “Nothing special

 but, it was somethin’ for home defense, we had people shootin’ at us and stuff,

 whenever we lived over there, we moved back to Old Stage Trail . . . .” Mr. Booker

 breaks in with, “Us as in him — I’ve lived here for five years.” Officer Krabbe

 laughs and says, “I got you. You say don’t couple you in that, right?” Mr. Booker

 then explains that he stays away from things like that and his little girl turns a year




                                           -7-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 8 of 20 Pageid#: 417




 old next month, to which the officer replies, “I understand.” Additional conversation

 ensues as Officer Roberts continues to search the red car.

       Mr. Booker turns to Officer Krabbe and says, “You probably came up here

 the night my mom got shot.” The officer says he was not there, and Mr. Booker says

 he forgot who that officer was, and then mentions a time when his bike was stolen.

 At one point, Mr. Booker asks if it is okay for him to position his arms in a certain

 way, and he explains that he tends to get nervous around police. Officer Roberts

 then proceeds to search the blue car, which Mr. Booker says belongs to his fiancé.

 Mr. Cross later asks for a cigarette and tells the officers they had scared him. Officer

 Krabbe then states, “That’s the problem man, you guys might be 100% law-abiding

 citizens or, you might have just bought a gun and about to just shoot it up.” Mr.

 Cross says that he understands and the officers are not violating his rights. Mr.

 Booker says that his fiancé took his car to Myrtle Beach, and Officer Roberts says

 again that as long as neither man is a convicted felon and the gun is not stolen, the

 officers will be on their way.

       The officer says, “When we roll up here on a domestic situation, we don’t

 know exactly who we’re looking for —” and Mr. Booker interrupts to ask, “Did y’all

 even get to check it out yet?” The officer says, “We’re gettin’ there.” Mr. Booker

 says, “I didn’t even see you,” and Officer Krabbe says, “Well that’s good. It looked

 — from back there it looked like an AR. But I couldn’t get a good look at it.” Mr.


                                           -8-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 9 of 20 Pageid#: 418




 Booker tells the officers that close to ten years ago, his cousin sent him a picture of

 a gun that looked just like the one in the trunk, but it was a BB gun. “That’s why I

 thought it was a BB gun,” he says. He says that since his mom was shot, he stays

 away from guns.

       The officer goes into the blue car to retrieve a bottle of water for Mr. Booker

 and receives a call from dispatch. The woman on the radio tells the officer that she

 just got off the phone with Mr. Booker’s probation officer, who said that Mr. Booker

 has a felony, but it is not showing up on the criminal history report. Mr. Booker can

 then be heard in the background telling Officer Roberts that he is on probation for

 perjury. He tells the officers, “I’m just trying to be honest with you, I don’t know if

 it’s a misdemeanor or a felony. I don’t know what it classifies as.” He then says, “I

 know I got probation till February, February third.” After a moment, Officer Roberts

 asks, “So what was the situation with the perjury stuff? ‘Cause perjury’s a felony.”

 Mr. Booker responds, “Is it?” and the officer says, “Yeah.” Mr. Booker says, “I

 didn’t know that.” Mr. Booker then asks if he’s going to be arrested, and the officer

 says he probably is. The officer tells Mr. Booker that a convicted felon cannot

 possess or even touch a firearm. Mr. Booker reiterates that he does not own a firearm

 and that he thought it was a BB gun. He asks if there is any way the officers can

 give him a break.




                                           -9-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 10 of 20 Pageid#: 419




        Mr. Cross apologizes for putting Mr. Booker in that situation and tells the

  officers that Mr. Booker really does just try to keep to himself and take care of his

  daughter.   The two men and the officers engage in several more minutes of

  conversation. Officer Krabbe receives a phone call from Mr. Booker’s probation

  officer, who apparently confirms that Mr. Booker had previously been convicted of

  a felony, although only one side of the conversation can be heard on the video. The

  men talked a bit more, and then the officers arrested Mr. Booker and seized the

  firearm.

        Mr. Booker, it must be noted, is African American, while the officers and Mr.

  Cross are all Caucasian. The video shows Mr. Booker shirtless, with numerous

  tattoos on his torso and arms, and his hair in dreadlocks. The interactions among the

  men could be described as cordial; neither Mr. Booker nor Mr. Cross exhibit any

  antagonistic or aggressive behavior.

        Mr. Booker in fact had pled guilty in 2016 to a federal charge of making false

  statements in connection with a firearms investigation. He had been sentenced to

  six months imprisonment followed by three years of supervised release, and he was

  still under supervision at the time of the incident in question. Sometime after the

  events of September 10, Mr. Booker reported to his probation officer (as he was

  required to do) that he had been arrested and he admitted to the probation officer that

  he had possessed the rifle. A grand jury of this court indicted him on a charge of


                                           -10-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 11 of 20 Pageid#: 420




  possessing a firearm after having been convicted of a felony, in violation of 18

  U.S.C. § 922(g)(1), for which he is awaiting trial.

        Mr. Booker contends that the police officers did not have reasonable suspicion

  to justify detaining him. He has moved to suppress the firearm and all statements

  obtained from him during his detention, as well as his later admission to his

  probation officer. Mot. to Suppress 10, ECF No. 25. The issues have been fully

  briefed and orally argued and are ripe for decision.

                                           II.

        The Fourth Amendment to the United States Constitution generally prohibits

  unreasonable searches and seizures. The Fourteenth Amendment incorporates this

  right and makes it enforceable against the states. Mapp v. Ohio, 367 U.S. 643, 660

  (1961). As the Fourth Circuit recently reminded us,

        [O]ur law does not permit law enforcement officers to roam around and
        constrain people without justification. A country defined by such
        suspicionless seizures would be a police state with all the citizen
        mistrust and unrest attendant thereto. The rules thus give Americans
        security and protect them from being arbitrarily targeted by the
        authorities.

  Varner v. Roane, 981 F.3d 288, 292 (4th Cir. 2020).

        Nevertheless, a law enforcement officer may temporarily seize and detain a

  citizen without violating the Fourth Amendment when the officer “observes unusual

  conduct which leads him reasonably to conclude in light of his experience that

  criminal activity may be afoot.” United States v. Black, 525 F.3d 359, 364 (4th Cir.

                                           -11-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 12 of 20 Pageid#: 421




  2008) (quoting Terry, 392 U.S. at 30).3 This reasonable suspicion standard requires

  a showing of proof that is “considerably less than a preponderance of the evidence.”

  United States v. Branch, 537 F.3d 328, 336 (4th Cir. 2008). “[A] police officer must

  simply point to specific and articulable facts which, taken together with rational

  inferences from those facts, evince more than an inchoate and unparticularized

  suspicion or hunch of criminal activity.” Id. Reasonable suspicion is based on the

  circumstances and “cumulative information available to the officer,” and it is

  evaluated objectively, “not on the officer’s actual state of mind at the time the

  challenged action was taken.” Id. at 337. “[T]he government has the burden of proof

  in justifying a warrantless search or seizure . . . .” United States v. Curry, 965 F.3d

  313, 319 (4th Cir. 2020).

         The Virginia legislature has chosen to permit the open possession of firearms,

  including AR-15 style rifles. Thus, possession of a firearm like the one Mr. Booker

  placed in the trunk of the red car is not illegal in Virginia. As Officers Krabbe and

  Roberts repeatedly stated during their interaction with Mr. Booker and Mr. Cross,

  possession of the weapon would only have been illegal if one of the men were a

  convicted felon or if the gun had been stolen. The Fourth Circuit has squarely

  addressed this issue:



         3
           I have omitted internal quotation marks, alterations, and citations throughout this
  opinion unless otherwise noted.
                                              -12-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 13 of 20 Pageid#: 422




               Being a felon in possession of a firearm is not the default status.
        More importantly, where a state permits individuals to openly carry
        firearms, the exercise of this right, without more, cannot justify an
        investigatory detention.     Permitting such a justification would
        eviscerate Fourth Amendment protections for lawfully armed
        individuals in those states.

  United States v. Black, 707 F.3d 531, 540 (4th Cir. 2013). Moreover, “[t]here is no

  ‘automatic firearm exception’ to the Terry rule.” Northrup v. City of Toledo Police

  Dep’t, 785 F.3d 1128, 1132 (6th Cir. 2015); see also Florida v. J.L., 529 U.S. 266,

  272 (2000).

        The government asserts that the officers here had reasonable, articulable

  suspicion to stop Mr. Booker and Mr. Cross based on the following: (1) the officers

  were responding to a domestic disturbance complaint that involved physical

  violence, and they claim they did not know whether Mr. Booker was involved in that

  disturbance; (2) they encountered Mr. Booker and Mr. Cross in a high-crime area;

  (3) the firearm they saw was an uncased, all black, military-style rifle, which they

  say was unusual; (4) they saw Mr. Booker cover the gun with other items and

  assumed he was hiding it, despite that he was apparently unaware that the officers

  were present; and (5) after they directed him to step away from the car, Mr. Booker

  closed the trunk.

        I find that the officers did not have reasonable suspicion to detain Mr. Booker.

  It is clear from the bodycam video that the reason they stopped the men was because

  they saw Mr. Booker briefly holding the firearm and placing it in the trunk of the

                                           -13-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 14 of 20 Pageid#: 423




  car. Had Mr. Booker not been a convicted felon — a status the officers did not know

  at the time — his possession of this firearm would have been entirely legal. See

  United States v. Swindle, 407 F.3d 562, 568 (2d Cir. 2005) (stating the clear rule that

  “an illegal stop cannot be made legal by incriminating behavior that comes after the

  suspect is stopped”). Even though the gun was an AR-15 style rifle as Officer

  Krabbe suspected, a law-abiding citizen had a right to openly possess it. It was clear

  that the men were making mechanical repairs to their cars in the parking lot of an

  apartment complex in broad daylight. Cf. Wingate v. Fulford, 987 F.3d 299, 306

  (4th Cir. 2021) (finding that a car parked with its hood up “indicates a very specific,

  non-criminal enterprise: attempting to identify and remedy car problems”). There

  was nothing suspicious about what the officers observed that would have led a

  reasonable officer to believe that a crime was imminent or in progress.

        While I appreciate the officers’ view that domestic disputes have the potential

  to be particularly volatile, I find that a reasonable officer would not have believed

  Mr. Booker was involved in the domestic dispute for which they were called to the

  apartment complex. Both officers testified that they did not ask the complainant

  whether Mr. Booker was the boyfriend about whom she had complained. She did

  not indicate to the officers that she knew Mr. Booker or otherwise raise any concern

  about him. He was also located 30–40 yards away from them, so a reasonable officer

  would not have perceived any immediate threat.


                                           -14-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 15 of 20 Pageid#: 424




        That the public housing development was allegedly a high crime area did not

  give the officers license to stop the men. First, the government did not offer

  convincing evidence that this apartment complex was a high crime area. Even if it

  was, however, I would not give great weight to that factor. “Courts may consider

  whether a person is in a ‘high crime area,’ but simply being in an area where crime

  is prevalent is minimally probative in the reasonable suspicion analysis.” Wingate,

  987 F.3d at 306.       Public housing complexes like the one where Mr. Booker was

  stopped often have a higher incidence of crime than more affluent areas, but that fact

  alone cannot be used to justify targeting the low-income and minority people who

  disproportionately reside in those developments. See Black, 707 F.3d at 542.

  Affording this factor any special weight in the reasonable suspicion analysis “would

  deem residents of . . . [a] high crime area . . . less worthy of Fourth Amendment

  protection by making them more susceptible to search and seizure by virtue of where

  they live.” Curry, 965 F.3d at 331. The Fourth Circuit has “emphatically reject[ed]”

  that approach, which would risk “treating members of our communities as second-

  class citizens.” Id.

        Booker’s act of closing the trunk before turning toward the officers ensured

  that he could not readily access the firearm. After Mr. Booker closed the trunk, it

  was clear to the officers that he was not armed. Prior to that point, the officers had

  not directed him to leave the trunk open. The simple act of closing the trunk of a car


                                           -15-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 16 of 20 Pageid#: 425




  after placing a gun in the trunk cannot reasonably be considered suspicious, even

  considering that the officers previously witnessed Mr. Booker placing cloth over and

  around the gun.

        I have considered each of the facts identified by the government individually

  and collectively, and I find that they do not establish reasonable suspicion for the

  stop either on their own or in combination with one another. This is “yet another

  situation where the Government attempts to meet its Terry burden by patching

  together a set of innocent, suspicion-free facts, which cannot rationally be relied on

  to establish reasonable suspicion.” Black, 707 F.3d at 539. The officers’ warrantless

  seizure of Mr. Booker violated the Fourth Amendment.

        At the motion hearing, Officer Roberts further testified that he found it

  suspicious that Mr. Booker answered, “That’s not my gun” when asked whether the

  gun was real or a BB gun. The officer testified that he thought Mr. Booker was

  evading his question. The government contends that this statement can be used in

  assessing whether there was reasonable suspicion for the Terry stop because in its

  view, Mr. Booker was not seized until Officer Roberts told him he was under

  investigative detention.

        I disagree. For purposes of the Fourth Amendment, a seizure occurs when,

  “in view of all the circumstances surrounding the incident, a reasonable person

  would have believed that he was not free to leave.” United States v. Foster, 824


                                           -16-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 17 of 20 Pageid#: 426




  F.3d 84, 88 (4th Cir. 2016). While the officers did not apply or threaten force when

  they initially approached Booker, I find that a reasonable person being ordered by

  two uniformed police officers to “step away from the car” would not have felt free

  to terminate that interaction and leave. The seizure thus occurred when the officers

  commanded the men to step away from the car. A Terry stop must be “justified at

  its inception.” Kansas v. Glover, 140 S. Ct. 1183, 1191 (2020). I conclude that the

  officers had already seized Mr. Booker at the time he told Officer Roberts that the

  gun was not his, and that response therefore cannot be considered in analyzing

  whether the officers had reasonable suspicion to make the stop.4

        Evidence gained either directly or derivatively from an unlawful seizure or

  search is not admissible in a criminal prosecution at trial unless the evidence is also

  derivable from an independent source distinct from the unlawful seizure or search

  and its yields. See Segura v. United States, 468 U.S. 796, 804–05 (1984); Nardone

  v. United States, 308 U.S. 338, 340–41 (1939); Silverthorne Lumber Co. v. United

  States, 251 U.S. 385 (1920). A source is sufficiently independent if its connection

  to the unlawful search has “become so attenuated as to dissipate the taint” of

  unlawfulness from the evidence. Nardone, 308 U.S. at 341; see also Wong Sun v.

  United States, 371 U.S. 471, 488 (1963); Costello v. United States, 365 U.S. 265,



        4
           Further, I am unconvinced that there was anything suspicious about Booker’s
  response to the officer’s question.
                                           -17-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 18 of 20 Pageid#: 427




  280 (1961). Although the government ought not to be advantaged by the availability

  and use of evidence that was attained in violation of constitutional guarantees, it also

  should not be placed in a more disadvantaged position than that in which it would

  have been had the illegal conduct not occurred. See Murray v. United States, 487

  U.S. 533, 542 (1988). Thus, proposed evidence is to be inadmissible only if it meets

  a threshold “but for” test, under which suppression depends on whether the unlawful

  search was the “but for” cause of the discovery of the evidence. Segura, 468 U.S. at

  815. Once an unlawful seizure or search occurs, the burden of proof rests with the

  government to show that the evidence whose admission is sought is not the fruit,

  either direct or indirect, of the unlawful seizure or search and instead derives from

  an independent source. See United States v. Jeffers, 342 U.S. 48, 51 (1951).

        There is no question that Booker’s statements and actions shown on the video

  would not have occurred had the officers not improperly detained him. Any

  statements Mr. Booker made during his interaction with the officers are

  inadmissible. The government has also conceded that Mr. Booker’s later statement

  to his probation officer was a direct result of the Terry stop. That statement will also

  be excluded from evidence. What the officers saw before they stopped Mr. Booker,

  however, is not the fruit of the unlawful seizure and is admissible. See United States

  v. Crews, 445 U.S. 463, 475 (1980) (“The exclusionary rule enjoins the Government




                                            -18-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 19 of 20 Pageid#: 428




  from benefiting from evidence it has unlawfully obtained; it does not reach backward

  to taint information that was in official hands prior to any illegality.”).

        The defendant contends that the firearm itself must be excluded as the fruit of

  the unlawful seizure and subsequent search of the red car. The government responds

  that Mr. Booker cannot challenge the search of the red car because it was not his car,

  he was neither a driver nor a passenger of the car, and he had no reasonable

  expectation of privacy in it. See Rakas v. Illinois, 439 U.S. 128, 148–49 (1978)

  (holding that persons who assert neither a property nor a possessory interest in

  automobile searched or property seized have no legitimate expectation of privacy

  subject to Fourth Amendment protection). I agree with the government that the

  physical firearm is admissible.

        The firearm itself is not fruit of the unlawful seizure because nothing occurred

  during the illegal detention of Mr. Booker that led to the search. The officers had

  already witnessed Mr. Booker placing the firearm in the trunk of the red car before

  they stopped him. Even if they had not detained Mr. Booker, the officers almost

  certainly would have proceeded to search the vehicle. They stated twice that they

  were searching the car for their safety. They did not decide to search the car based

  on anything Mr. Booker said or did after they detained him. Indeed, they did not

  learn of his status as a felon until after they had searched the vehicle and recovered

  the firearm. Because the exclusionary rule is not intended to put the government in


                                            -19-
Case 1:20-cr-00001-JPJ-PMS Document 112 Filed 04/12/21 Page 20 of 20 Pageid#: 429




  a worse position that it would have been in absent the unlawful seizure, I conclude

  that the firearm itself should not be suppressed.

                                           III.

        For the foregoing reasons, it is ORDERED that the Motion to Suppress, ECF

  No. 25, is GRANTED IN PART and DENIED IN PART. The court suppresses any

  statements made by the defendant during his interaction with the officers, as well as

  any statements he made to his probation officer after his arrest. The court declines

  to suppress the firearm retrieved from the search of the red car.

                                                  ENTER: April 12, 2021

                                                  /s/ JAMES P. JONES
                                                  United States District Judge




                                           -20-
